      Case 1:19-cv-02482-PGG-SDA Document 157 Filed 03/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Israel Efrain Rendon, et al.,                                                 3/22/2021

                                 Plaintiffs,
                                                               1:19-cv-02482 (PGG) (SDA)
                    -against-
                                                               ORDER
 Continental Hosts, Ltd., et al.,

                                 Defendants,


 Continental Hosts, Ltd.,

                                 Third-Party
                                 Plaintiff,

                    -against-

 Homestyle Hospitality LLC, et al.,

                                 Third-Party
                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Pursuant to ECF 145, the deadline for fact discovery is April 21, 2021. No later than April

22, 2021, the remaining parties shall file a joint letter setting forth (1) whether they intend to use

experts in this case and, if so, a proposed schedule for the completion of expert discovery; and

(2) whether any dispositive motions will be filed and, if so, a proposed schedule for such motions.

SO ORDERED.

DATED:         New York, New York
               March 22, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
